Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is entered into between Chipotle Mexican
Grill, Inc. (“Chipotle”) and Mark Crumpacker (“Crumpacker”) and is effective as
of the date last signed by the parties hereto (the “Effective Date”). Chipotle
and Crumpacker may be referred to collectively herein as “the parties.”

RECITALS

 

A.

Crumpacker has been employed with Chipotle since January 5, 2009, and most
recently as the Chief Marketing and Strategy Officer.

 

B.

On or around January 5, 2018, Crumpacker entered into a Retention Agreement,
whereby he would receive $600,000 for remaining continuously employed with
Chipotle through January 5, 2019 (the “Retention Bonus”). Such Retention Bonus
would vest if Crumpacker was terminated without “Cause” (as defined in the
Retention Agreement). Crumpacker is being terminated without Cause.

 

C.

Crumpacker’s day to day obligations and responsibility shall cease as of
March 14, 2018 (the “Final Worked Date”), though he will remain employed through
a later date.

 

D.

Crumpacker’s employment with Chipotle shall terminate effective March 15, 2018
(the “Termination Date”).

 

E.

Subject to the terms and conditions set forth herein, and in exchange for the
agreements and releases made and given by Crumpacker herein, Chipotle is willing
to provide Crumpacker with certain Consideration (as herein after defined) in
accordance with the terms set forth in Section 1 below.

 

F.

Crumpacker desires to accept the Consideration and in exchange is willing to
make and give the agreements and releases set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the above recitals which are incorporated herein by reference and other
good and valuable consideration described herein, the receipt and adequacy of
which the parties hereby acknowledge, the parties agree as follows:

1.        Consideration. As consideration for the full release of Crumpacker’s
legal rights as provided in this Agreement and Crumpacker’s continued
performance of all of the terms and conditions set forth in this Agreement,
including but not limited to the waiver and release of all claims against
Chipotle, as is described in Section 6 below, and subject to the other
provisions of this Agreement, Chipotle agrees that so long as

 

1



--------------------------------------------------------------------------------

Crumpacker has not revoked this Agreement as provided in Section 15 below and
Crumpacker is not then in breach of this Agreement: (a) Chipotle will pay
Crumpacker an amount equal to twenty six (26) weeks gross salary at his regular
rate of pay (calculated as of the Termination Date), which amount is subject to
applicable and required tax and other withholdings and deductions by Chipotle
including FICA, federal, state, and local taxes, and which amount will be paid
in thirteen (13) installments with the first installment to be made on or before
the date that is Chipotle’s second regular pay day after the later of (i) the
expiration of the Revocation Period (as defined in Section 15 below) or (ii) the
Effective Date and each subsequent installment to be paid on the dates that
coincide with Chipotle’s regular pay days thereafter until the thirteenth
(13th) installment is made (the “Separation Pay Termination Date”); and (b) so
long as Crumpacker has elected COBRA coverage, Chipotle will a pay a portion of
six (6) monthly COBRA premiums (the “COBRA Period”) in an amount equal to the
difference between (i) the total monthly amount of Crumpacker’s COBRA premium
and (ii) the applicable monthly amount Crumpacker would have been required to
pay towards his group health insurance coverage during the COBRA Period had he
still been an active Chipotle employee at that time (the “Employee Portion”), or
such greater amount if and to the extent required by law, and Crumpacker shall
pay the Employee Portion; (collectively, the payments and value furnished
pursuant to items (a) and (b) above shall be referred to herein as
“Consideration”). Any payments made by Chipotle to Crumpacker under this
Agreement are considered to be supplemental wages and accordingly, taxes will be
withheld at the twenty-two percent (22%) flat rate for federal withholding. This
Consideration does not include and is in addition to any amounts earned and
payable or otherwise owed to Crumpacker, by Chipotle, including without
limitation the Retention Bonus, and such Consideration represents payment and
consideration to which Crumpacker would not be entitled but for his entering
into this Agreement, and is in consideration for the agreement and releases made
and given by Crumpacker herein. Each party acknowledges the adequacy and
sufficiency of the consideration for the promises set forth in this Agreement.
Each party is estopped from raising and hereby expressly waives any defense
regarding the receipt and/or legal sufficiency of the consideration provided by
one to the other under this Agreement.

2.        Termination of Employment; Cessation of Work. Crumpacker’s employment
with Chipotle terminated on the Termination Date. Notwithstanding the foregoing,
Crumpacker acknowledges that as of the Final Worked Date he will neither be
requested nor permitted to perform any work or acts on Chipotle’s behalf, except
as may be required by this Agreement. In the event Crumpacker refuses to execute
this Agreement, Crumpacker shall not receive any of the Consideration set forth
anywhere in this Agreement. In addition, no action or inaction by Chipotle shall
constitute a waiver of any of its rights.

3.        No Other Termination-Related Compensation. Upon termination of
Crumpacker’s employment with Chipotle, Crumpacker acknowledges and agrees that
he was not and is not entitled to receive and shall not receive any other or
additional compensation in connection with the termination beyond the
Consideration expressly provided for and set forth in this Agreement.

 

2



--------------------------------------------------------------------------------

4.        Chipotle and Affiliates. “Chipotle” as used in this Agreement shall
mean Chipotle Mexican Grill, Inc., a Delaware Corporation with its principal
place of business in Colorado, all subsidiary, affiliated and related entities
and companies, and their current, future and former successors, assigns,
attorneys, directors, officers, shareholders, agents, employees and
representatives.

5.        Representations, Warranties and Covenants. Crumpacker acknowledges
that he was an “at will” employee and that this Agreement provides for the
receipt of valuable compensation and benefits and other valuable consideration,
none of which he would be entitled to receive but for his entering into this
Agreement. Crumpacker acknowledges and agrees that the 2013 SOSARs, and the 2014
SOSARs, vested prior to the Termination Date. The exercise deadline for such
vested SOSARs not previously exercised is set forth in the applicable equity
agreement and is currently ninety (90) days following the Termination Date. This
agreement extends the exercise period from ninety (90) days to twelve
(12) months from the Termination Date subject to the necessary approvals from
the Compensation Committee of the Board of Directors of Chipotle (“Exercise
Deadline”). For the avoidance of doubt, Crumpacker acknowledges and agrees that:
(i) any SOSARs that vested prior to the Termination Date, must be exercised not
later than the Exercise Deadline; (ii) any unvested equity will cease vesting
and automatically expire on the Termination Date; and (iii) Crumpacker will not
be eligible for any Chipotle equity grants at any time in the future. All
unvested equity as of the Termination Date will expire. Crumpacker represents
and warrants that as of the Termination Date, he has not applied for, nor is he
eligible for Workers Compensation, nor shall he apply or be eligible for Workers
Compensation from the Termination Date forward. Crumpacker acknowledges and
agrees that as of the Termination Date he is neither eligible nor entitled to
receive any bonus or incentive payout for calendar year 2017 (which is paid in
2018), or any prior or future calendar year, under any bonus plan, including
without limitation, the 2017 and 2018 Annual Incentive Plan (AIP) Staff bonus
plan. Crumpacker acknowledges and agrees that the car allowance he received
during his employment with Chipotle was not part of his gross salary and that as
of the Termination Date he will no longer be entitled to receive such allowance.

6.        Release of Claims. For and in consideration of the Consideration
referenced in Section 1 of this Agreement, Crumpacker, for and on behalf of
himself and his heirs, executors, administrators, successors and assigns, agrees
to, and hereby releases, covenants not to sue, and forever discharges Chipotle
from any and all manner of actions, claims, demands, suits, damages, debts,
contracts, agreements or other assertions of any nature, whether known or
unknown, liquidated or unliquidated, fixed or contingent, direct or indirect,
that Crumpacker ever had, has or ever can, shall or may have against Chipotle,
including, but not limited to, any rights or claims that relate to, arise out of
or involve in any way any aspect of Crumpacker’s employment with Chipotle and
the termination of that employment, including, without limitation: (a) any and
all rights or claims that could have been asserted in any litigation or other
legal proceeding against Chipotle; (b) any and all rights or claims that could
have been made to any federal or state administrative agency, including, without
limitation, the Equal Employment Opportunity Commission, the New York State
Department of Labor, or

 

3



--------------------------------------------------------------------------------

the Colorado Civil Rights Division; (c) any and all rights or claims in the
nature of contract, tort, or any other nature, specifically including, but not
limited to, any and all claims for fraud, breach of contract, wrongful or
unlawful discharge, retaliation, breach of any alleged express or implied
contracts, promissory estoppel, intentional or negligent infliction of emotional
distress, interference with contract, libel, breach of covenant of good faith
and fair dealing, or other such claims; claims for wages, bonuses or other
compensation of any sort; and/or (d) any and all rights or claims under the
following, as such may have been amended: the Worker Adjustment and Retraining
Notification Act (“WARN”), the Fair Labor Standards Act, the Equal Pay Act,
Title VII of the Civil Rights Act of 1964, the Pregnancy Discrimination Act, the
Age Discrimination in Employment Act of 1967 (“ADEA”), the National Labor
Relations Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Colorado
Anti-Discrimination in Employment Act, the New York Wage Theft Prevention Act,
the New York State Human Rights Law, the Colorado Civil Rights Act and the
Colorado Wage Claim Act, and/or any and all rights or claims under any and all
other federal, state or local statutes, laws, ordinances, regulations, orders,
constitutional provisions or principles of common law. This release includes any
and all claims concerning attorney fees, costs, and any and all other expenses
related to the claims released herein. Provided, however, that this release and
waiver shall not apply to any rights which, by law, may not be waived; or to
claims for breach of this Agreement. Further, the release and waiver by
Crumpacker of any and all rights or claims that Crumpacker has, or may have,
under the ADEA, as more particularly described herein, shall not apply to any
rights or claims which arise from acts or events occurring after the date this
Agreement is signed. Nothing in this Section shall be construed or deemed to
interfere with any protected right to file a charge or complaint with any
applicable federal, state or local governmental administrative agency charged
with enforcement of any law, or with any protected right to participate in an
investigation or proceeding conducted by such administrative agency. Crumpacker
is, however, waiving his right to any monetary recovery or other individual
relief in connection with any charge or complaint filed by himself or anyone
else.

7.        Non-Disparagement. Crumpacker agrees that he will not engage in any
action or make any public or private comments that disparage Chipotle or its
practices; or that disrupts or impairs its normal operations or harms the
reputation of Chipotle with its customers, suppliers, shareholders or the
public; or that interfere with existing contractual relationships with
customers, suppliers or Chipotle associates. Crumpacker also agrees that he will
not disclose, directly or indirectly, to third parties any information about
Chipotle concerning events that occurred during Crumpacker’s employment at
Chipotle, and any other information about Chipotle that Crumpacker learned
during or because of his employment at Chipotle. Notwithstanding the foregoing
sentence, Crumpacker may for the limited purposes of applying and interviewing
for future employment, disclose the job title and general duties he performed
while employed by Chipotle (but not information specific to Chipotle that is not
otherwise generally known to the public). In addition, except as otherwise
required by law or by a governmental agency or pursuant to a properly served and
enforceable warrant, subpoena or other compulsory order, Crumpacker shall not
knowingly provide any testimony, cooperation or other assistance in connection
with any investigation or

 

4



--------------------------------------------------------------------------------

prosecution of any claim against Chipotle, including any claim by third parties.
Crumpacker’s obligations under this Section shall survive the execution of this
Agreement, and shall continue in perpetuity.

8.        Confidential Information. Crumpacker expressly acknowledges and
affirms that during the duration of his employment and at all times following
termination he will forever hold in strict confidence all information, in
whatever form, that constitutes the whole or any part of Chipotle’s
confidential, proprietary or trade secret information (collectively,
“Confidential Information”), as further defined below. Crumpacker shall not
disclose any such Confidential Information to any third party or use any such
information in any way to compete with or to act adversely to Chipotle, and/or
its business interests and/or activities. Confidential Information shall mean
any information or material related to the business or operations of Chipotle,
or designated as Confidential Information by Chipotle, and not generally known
by non-Chipotle personnel, which Crumpacker presently has or may in the future,
directly or indirectly, obtain knowledge of, come into possession of, or gain
access to at any time prior to the Termination Date. Confidential Information
includes, but is not limited to, the following types of information or other
information of a similar nature (whether or not reduced to writing): all
documentation and other tangible and intangible discoveries, ideas, financial
information, marketing plans, strategies, concepts, designs, drawings,
trademarks, trade secrets, patents, models, recipes, procedures regarding
preparation of food, proprietary information relating to food, cooking
temperatures, or techniques and Material Non-Public Information. The term
“Material Non-Public Information” is information: (a) to which there is a
substantial likelihood that a reasonable investor would attach importance in
determining whether to buy, sell, or hold Chipotle securities; (b) that Chipotle
has disclosed to Crumpacker or that Crumpacker has otherwise obtained, but which
has not been disclosed to the general public; and (c) any information designated
as such by Chipotle. Such information may relate to, among other things, the
condition of Chipotle, its products, the market for its securities, its
investment decisions and growth plans. The term Confidential Information will
not, however, include information of Chipotle which: (a) is or becomes publicly
available other than as a result of a disclosure by Crumpacker; or (b) is or
becomes available to Crumpacker on a nonconfidential basis from a source (other
than Chipotle) which is not prohibited from disclosing such information to
Crumpacker by a legal, contractual or fiduciary obligation. In the event that
Crumpacker is required to disclose Confidential Information by law, except as
otherwise set forth herein, Crumpacker shall give Chipotle prior timely notice
of such imminent disclosure to permit Chipotle an adequate opportunity to
contest the same and/or seek a protective order if necessary, and absent the
entry of such protective order, Crumpacker shall disclose only such Confidential
Information that Crumpacker is advised by his counsel must be disclosed.
Notwithstanding anything set forth herein to the contrary, Crumpacker may
disclose, and nothing in this Agreement shall be construed or deemed to prevent
Crumpacker from disclosing, Confidential Information to report possible
violations of federal law or regulation to any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation, and Crumpacker does not need

 

5



--------------------------------------------------------------------------------

the prior authorization of Chipotle to make any such reports or disclosures, and
Crumpacker is not required to notify Chipotle of such reports or disclosures.
Crumpacker’s obligations under this Section shall survive the execution of this
Agreement, and shall continue in perpetuity.

9.        Non-Solicitation. Crumpacker further agrees that for a period of one
(1) year from the Termination Date, Crumpacker will not directly or indirectly
solicit for employment with Crumpacker or any entity other than Chipotle, or
employ any employee of Chipotle whether employed at the corporate office, or in
the field (including the regions and restaurants). Crumpacker agrees that he
will not directly or indirectly induce or influence any vendor, supplier,
franchisee, consultant or independent contractor or partner of Chipotle to
reduce or curtail its relationship with Chipotle. Additionally, Crumpacker
agrees not to release names of any of Chipotle’s employees to recruiters,
headhunters, employment agencies or anyone else in a similar type of business.
Crumpacker acknowledges that the restrictions contained in this Section are
reasonable and necessary for the protection of Chipotle’s business. Crumpacker’s
obligations under this Section shall survive the execution of this Agreement.

10.        Non-Competition: Crumpacker acknowledges that, because of his
employment with and service with Chipotle and its affiliates, he became familiar
with Confidential Information. Therefore, Crumpacker further agrees that in
exchange for the Consideration, along with all other obligations set forth in
this Agreement, for one (1) year from the Termination Date, Crumpacker shall
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, director, consultant, independent contractor, or
otherwise, and whether or not for compensation), or render services, advice, or
assistance in any capacity to, a Competing Business (as defined below) anywhere
in the continental United States where Chipotle or any of its affiliates
conducts business. For purposes of this letter, a “Competing Business” means any
person, firm, corporation, or other entity, in whatever form, that operates
fast-casual, quick-service, or casual dining restaurants (including, but not
limited to, multi-unit, multi-market Mexican food, or burrito restaurant
concepts offering dine-in, carry-out, catering, and delivery services). Nothing
herein shall prohibit Crumpacker from being a passive owner of not more than 1%
of the outstanding equity interest in any entity that is publicly traded, so
long as he does not actively participation in the business of such entity.

11.        Liquidated Damages. Crumpacker acknowledges that the potential
damages from a breach of Section 7, Section 8, Section 9, and or Section 10
(collectively, Section 7, Section 8, Section 9, and Section 10 referred to as
the “Liquidated Damages Sections”) are difficult to determine at the time of
entering into the Agreement; that the parties intend to liquidate damages; and
that the amount of liquidated damages set forth in this Section 11 are
reasonable, not greatly disproportionate to the anticipated loss, and not a
penalty. Crumpacker agrees that if he breaches his obligations to Chipotle under
the terms of any of the Liquidated Damages Sections, Crumpacker shall pay
liquidated damages to Chipotle in the amount of $75,000.00 for each Liquidated
Damages Section that is breached. The liquidated

 

6



--------------------------------------------------------------------------------

damages provided for in this Section 11 are in addition to, and are not in
limitation of, any and all other remedies at law or in equity otherwise
available to Chipotle. Crumpacker’s obligations under this Section shall survive
the execution of this Agreement.

12.        Cooperation in Litigation, Further Assurances and Documents. Between
the Final Worked Date and the Termination Date, Crumpacker shall be reasonably
available to Chipotle for any assistance or tasks as may be directed by
Chipotle, and Crumpacker shall receive no additional consideration beyond his
normal employment wages. Crumpacker agrees to cooperate with Chipotle in any
pending or future investigations, charges, complaints, lawsuits, administrative
proceedings, or other claims in the event that Chipotle determines that
Crumpacker may have information or may be a witness relating to the
investigation, charge, complaint, lawsuit, administrative proceeding, or other
claim. Crumpacker agrees to cooperate with Chipotle in any pending or future
investigations, charges, complaints, lawsuits, administrative proceedings, or
other claims in the event that Chipotle determines that Crumpacker may have
information or may be a witness relating to the investigation, charge,
complaint, lawsuit, administrative proceeding, or other claim. If at any time
after the Separation Pay Termination Date, Chipotle expressly requests that
Crumpacker be present at any proceeding in compliance with this Section 12,
Crumpacker shall be: (i) compensated at the rate of $288.00 per hour (up to a
maximum of $1,600.00 per day) for his attendance at such proceeding; and
(ii) reimbursed in a manner consistent with Chipotle’s then in effect travel
policy for any reasonable travel expenses he incurs upon presentment to Chipotle
of the proper documentation. Except as expressly set forth in this Section 12,
Crumpacker shall not be compensated for his time or reimbursed for any expenses
incurred by him in furtherance of his compliance with this Section 12.
Crumpacker further agrees to cooperate with Chipotle with respect to any past,
pending or future projects, reports, compliance activities, tasks, issues,
questions or any other matters that may arise and about which Crumpacker may
have experience, knowledge or information. In addition, Crumpacker agrees to
take all reasonable action and to execute such other and further documents as
may be necessary to effectuate the terms and purpose of this Agreement.
Crumpacker’s obligations under this Section shall survive the execution of this
Agreement.

13.        Chipotle Property. On or before the close of business on the
Termination Date, Crumpacker was required to deliver to Chipotle all materials
in his possession, wherever located, constituting or containing Confidential
Information. Further, on or before the close of business on the Termination
Date, Crumpacker was also required to return all other property of Chipotle’s in
Crumpacker’s possession or under his control, wherever located, including,
without limitation, any and all computer equipment including the laptop computer
provided to him by Chipotle (without having reformatted or otherwise altered
same), Pcard, wireless card, office keys, books, files, papers, records and
documents of any kind (including those contained in electronic form) relating to
Chipotle’s business. Crumpacker shall be permitted to keep the mobile telephone
issued to him by Chipotle, so long as on or before one (1) day after the
Termination Date, Chipotle was relieved from further responsibility under any
applicable service agreement and Crumpacker assumes responsibility for all
mobile

 

7



--------------------------------------------------------------------------------

telephone fees and costs incurred on or after the Termination Date. In the event
it becomes necessary for Chipotle to enforce the terms of this Section, Chipotle
shall be entitled to recover from Crumpacker its attorneys’ fees and expenses
incurred in enforcing the terms of this Section. Notwithstanding anything set
forth in this Agreement to the contrary, Crumpacker’s obligations to return the
property and other items set forth in this Section 13 is a continuing obligation
and in the event that it is discovered at any time that Crumpacker failed to
return said property and/or other items, Crumpacker shall promptly return said
property and/or other items to Chipotle. Crumpacker’s obligations under this
Section shall survive the execution of this Agreement.

14.        No Legal Action. Crumpacker specifically covenants (a) that he will
not bring suit or file any grievance or complaint of any nature in any forum
against Chipotle for or based on or in relation to any claim or right waived
herein that Crumpacker has or may have, known or unknown, suspected and
unsuspected, as of the date this Agreement is signed; and (b) that he will
immediately withdraw or otherwise secure the immediate dismissal of any pending
complaint, grievance, or lawsuit by Crumpacker, which is presently pending
against Chipotle, without further proceedings, or findings adverse to Chipotle.
If Crumpacker commences or attempts to continue any legal action or proceeding
whatsoever based on a claim that has been released by this Agreement, Chipotle
shall be entitled to assert this Agreement as a bar to such action and shall be
entitled to recover from Crumpacker its attorneys’ fees and expenses incurred in
defending such action. Excepted from this Section is a good faith challenge to
the validity of the waiver, release and covenant not to sue provisions of this
Agreement under the ADEA. Also excepted from this Section are claims or rights
that cannot be waived by law, including any protected right to file a charge or
complaint with any applicable federal, state or local governmental
administrative agency charged with enforcement of any law, or any protected
right to participate in an investigation or proceeding conducted by such
administrative agency. Crumpacker is, however, waiving his right to any monetary
recovery or other individual relief in connection with any charge or complaint
filed by himself or anyone else.

15.        Advisements Related to ADEA Release. This Agreement contains a
release and waiver by Crumpacker of any and all rights or claims that Crumpacker
has, or may have, under the ADEA, as more particularly described in Section 6
above. Crumpacker, by execution hereof, acknowledges that he is advised by
Chipotle to consult an attorney in connection with the foregoing Agreement, and
that Crumpacker understands and fully agrees to each and every provision hereof.
Crumpacker further acknowledges that he has been given at least twenty-one
(21) days to consider the terms of this Agreement, that he has been able to use
this period, or as much of this period as he desired, and that he is now
executing this Agreement voluntarily with the express intention of making a
binding legal agreement. Crumpacker may revoke this Agreement by delivering a
written notice of revocation to Michael Ferguson, Compensation and Benefits
Director, Chipotle Mexican Grill, 1401 Wynkoop Street, Suite 500, Denver, CO
80202, no later than the close of business on the seventh (7th) day after the
Agreement is executed by Crumpacker (the “Revocation Period”). Any revocation
must be accompanied by repayment of all consideration already tendered

 

8



--------------------------------------------------------------------------------

under the terms of this Agreement. The release and waiver by Crumpacker of any
and all rights or claims that Crumpacker has, or may have, under the ADEA, as
more particularly described in Section 6 above, shall not apply to any rights or
claims which arise from acts or events occurring after the date this Agreement
is signed.

16.        Effect on Legal Rights. Crumpacker hereby acknowledges that he
understands this Agreement is a legally binding document that surrenders all
legal rights that he may have against Chipotle, except for rights of employment
that are vested by operation of law.

17.        No Waiver. Nothing in this Agreement shall apply to any claims or
rights that cannot be waived by law. In addition, nothing in this Agreement
shall be construed or deemed to interfere with any protected right to file a
charge or complaint with any applicable federal, state or local governmental
administrative agency charged with enforcement of any law, or with any protected
right to participate in an investigation or proceeding conducted by such
administrative agency. Crumpacker is, however, waiving his right to any monetary
recovery or other individual relief in connection with any charge, complaint or
lawsuit filed by himself or anyone else. If any claim is not subject to release,
to the extent permitted by law, Crumpacker waives any right or ability to be a
class or collective action representative or to otherwise participate in any
putative or certified class, collective or multi-party action or proceeding
based on such a claim in which Chipotle is a party.

18.        Voluntary Act of Parties. Crumpacker agrees that he has entered into
this Agreement knowingly and voluntarily.

19.        Receipt of Agreement. Crumpacker, by execution hereof, specifically
acknowledges receipt of a copy of this Agreement.

20.        Governing Law; Jurisdiction; Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of Colorado without
giving effect to such state’s laws and principles regarding the conflict of
laws, or those of any other jurisdiction. Chipotle and Crumpacker (i) agree that
any suit, action, or legal proceeding with respect to this Agreement shall be
brought in the courts of record of the State of Colorado in Denver County or the
court of the United States, District of Colorado; (ii) consent to the
jurisdiction of each such court in any suit, action, or proceeding; and
(iii) waive any objection that they may have to the laying of venue of any such
suit, action, or proceeding in any of such courts.

21.        Severability. In the event any of the restrictions contained in this
Agreement are held to be unenforceable, the court so holding shall effect only
such change to the extent absolutely necessary to render the restrictions
enforceable, while still maintaining the parties expressed desire that Chipotle
be protected to the greatest extent possible under the applicable law. Each of
the terms and provisions of this Agreement is severable in whole or in part and,
any term or provision found to be invalid or illegal and unreformable by the
court shall be excised by the court, and the

 

9



--------------------------------------------------------------------------------

remaining terms and provisions shall not be affected and shall remain in full
force and effect.

22.        Headings. Headings are contained in this Agreement as a matter of
convenience, and in no way define, limit, extend or describe the scope of this
Agreement.

23.        Survival of Crumpacker’s Obligations. Any obligations under this
Agreement and any confidentiality and non-disclosure or similar type agreement
signed by Crumpacker in connection with his employment with Chipotle shall
survive the Final Worked Date, the Termination Date, the Effective Date, the
Separation Pay Termination Date, the return of any Confidential Information and
the execution of this Agreement.

24.        Lack of Evidentiary Value. If for any reason this Agreement is not
executed or otherwise consummated, this Agreement shall not constitute any
evidence in any proceeding or be used in discovery in any way.

25.        Counterparts; Facsimile; Electronic Mail; Photocopies. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Any signature hereon may be transmitted by facsimile machine or
electronic mail and such signature shall be valid and accepted for all purposes
hereof. The parties agree that photocopied, pdf, facsimile or electronic mail
signatures shall be deemed to be originals and, in the event the same are
appended to this Agreement, this Agreement shall be binding upon the parties
hereto.

[Signature Pages to Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Separation Agreement to
be duly executed as of the Effective Date.

 

CHIPOTLE MEXICAN GRILL, INC.,

a Delaware corporation

By:      

Michael Ferguson, Compensation

and Benefits Director

Date:    

 

Mark Crumpacker By:       Mark Crumpacker Date:    

 

11